

113 HR 2455 IH: Resetting the Impact Act of 2021
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2455IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Ms. Sewell (for herself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the IMPACT Act of 2014 to reset data collection and the development of a payment system technical prototype for post-acute care providers under the Medicare program to take into account the effects of COVID–19.1.Short titleThis Act may be cited as the Resetting the Impact Act of 2021 or the TRIA Act of 2021.2.Resetting data collection and the development of a payment system technical prototype for post-acute care providers under the Medicare program to take into account the effects of COVID–19(a)In generalSection 2(b)(2) of the IMPACT Act of 2014 (Public Law 113–185) is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by striking Not later than and all that follows through subsection (a), and inserting Not earlier than the date that is 2 years after the later of January 1, 2022, and the date by which the Secretary of Health and Human Services has collected at least 8 specified calendar quarters (as defined in subparagraph (C)) of standardized patient assessment data under subsection (b) of section 1899B of the Social Security Act, of data on quality measures under subsection (c) of such section, and of resource use and claims data under subsection (d) of such section from each of the PAC payment systems (as defined in subsection (a)(2)(D) of such section),; and(B)in clause (i)—(i)in subclause (III), by striking and at the end;(ii)in subclause (IV), by striking the period and inserting ; and; and(iii)by adding at the end the following new subclause:(V)account for the role that each type of PAC provider may play during public health emergencies, taking into account the value of each such type of provider during the COVID–19 public health emergency, such as the percent of patient populations served by each such type of provider with or recovering from COVID–19, as well as the acuity levels of such populations. ; and(2)by adding at the end the following new subparagraph:(C)Specified calendar quarter definedFor purposes of subparagraph (A), the term specified calendar quarter means a calendar quarter—(i)beginning after the prospective payment system for home health agencies under section 1895 of the Social Security Act has incorporated the Patient-Driven Groupings Model (as described at 83 Fed. Reg. 56446 et seq.);(ii)beginning after the prospective payment system for skilled nursing facilities under section 1888(e) of such Act has incorporated the Patient-Driven Payment Model (as described in 83 Fed. Reg. 39162 et seq.); and(iii)no portion of which occurs during a nationwide public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act with respect to which any waiver has been effectuated by the Secretary pursuant to section 1135 of the Social Security Act..(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the IMPACT Act of 2014 (Public Law 113–185).